 Case 1:20-cv-00201-NT Document 34 Filed 12/08/20 Page 1 of 7              PageID #: 234




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


NAES CORPORATION,           )
                            )
     Plaintiff,             )
                            )
v.                          )                    1:20-cv-00201-NT
                            )
COASTAL RESOURCES OF MAINE, )
LLC,                        )
                            )
     Defendant              )


                    ORDER ON MOTION FOR ATTACHMENT
                   AND ATTACHMENT ON TRUSTEE PROCESS

       Plaintiff asserts claims for breach of contract and quantum meruit against Defendant

arising out of services Plaintiff provided in connection with Defendant’s municipal waste

processing facility.

       Plaintiff moves for an attachment and attachment on trustee process, through which

motion Plaintiff seeks an attachment in the amount of $1,226,903.54. (Motion, ECF No.

5.) Following a review of the record and after consideration of the parties’ arguments, the

Court grants Plaintiff’s motion.

                                   FACTUAL BACKGROUND

       Defendant owns a 144,000-square-foot municipal waste processing facility in

Hampden, Maine (the “Facility”). (Affidavit of Dean Blaha (Affidavit) ¶ 4, ECF No. 5-1.)

Plaintiff is a services company for domestic and international third-party power generation
 Case 1:20-cv-00201-NT Document 34 Filed 12/08/20 Page 2 of 7                  PageID #: 235




facilities and provides operations, maintenance, construction, engineering, and technical

support to build, operate, and maintain energy facilities. (Id. ¶ 5.)

       In November 2017, Defendant retained Plaintiff to provide various services at the

Facility, including, but not limited to, providing personnel to operate and maintain the

Facility. (Id. ¶ 6.) Plaintiff provided all the labor, professional, supervisory, and managerial

personnel required to operate the Facility on Defendant’s behalf. (Id.)

       Defendant and Plaintiff executed an Operating and Management Services

Agreement (the “Agreement”) setting forth the terms, conditions, and scope of work

regarding Plaintiff’s services at the Facility. (Id. ¶ 7; Reply Affidavit of Dean Blaha (Reply

Affidavit) ¶ 6, ECF No. 17-1.) Pursuant to the Agreement, Plaintiff managed the day-to-

day operations and maintenance of the Facility. (Affidavit ¶ 8.) At one point, Plaintiff

employed approximately 55 individuals at the Facility. (Id.)

       Plaintiff maintains that Defendant agreed to pay in advance, on a monthly basis in

accordance with an agreed-upon operating and maintenance budget, Plaintiff’s reasonably

anticipated operating costs, including, but not limited to, all Facility personnel wages and

benefits and costs for third party providers of goods and services. (Id. ¶ 9.) Pursuant to

that agreement, at the end of each month, Defendant and Plaintiff would reconcile the

operating and other costs incurred by Plaintiff during the month. (Id.)

       Defendant also agreed to pay Plaintiff an annual management fee. (Id. ¶ 10.)

Pursuant to the terms of the Agreement, during the relevant time period the management

fee was $10,000.00 per month. (Id.) Plaintiff asserts that it performed all services within



                                               2
    Case 1:20-cv-00201-NT Document 34 Filed 12/08/20 Page 3 of 7                        PageID #: 236




its scope pursuant to the Agreement and in accordance with Defendant’s directions. (Id. ¶

11.)

        In May 2018, Defendant and Plaintiff also entered into an Accounting Services

Agreement through which Plaintiff was to provide certain accounting services in support

of Defendant’s accounts with certain suppliers of household waste from participating

municipalities. (Id. ¶ 12; Reply Affidavit ¶ 7, Ex. 3.) Pursuant to the Accounting

Agreement, Defendant was to compensate Plaintiff $6,300.00 per month (subject to annual

rate increases and potential adjustment based on the actual amount of time required for

Plaintiff’s personnel to perform the support service), plus reimbursement for out-of-pocket

expenses. (Affidavit ¶ 13.)

        Plaintiff contends that although it performed work pursuant to the terms of the

agreements from December 2017 to present, Defendant has not paid Plaintiff all amounts

due under the agreements. (Id. ¶ 14.) Plaintiff claims that as of June 1, 2020, Defendant

owes not less than $1,226,903.54 1 for expenses and services (mostly for wage and benefit

amounts paid by Plaintiff to its employees). (Id. ¶ 15.)

        In early June 2020, Plaintiff ceased substantial work at the Facility pursuant to the

terms of the Agreement and expected to wind-down all work at the Facility by July 1, 2020.

(Id. ¶ 17.) 2


1
 Plaintiff sent Defendant a default notice dated March 16, 2020, detailing a total of $1,064,545.71 in
arrearages. (Reply Affidavit ¶ 8, Ex. 4.)
2
  On July 30, 2020, the state court (Penobscot County Superior Court) appointed a receiver for the Facility
upon an application by U.S. Bank, N. A., alleging that Defendant has defaulted on various solid waste
revenue bonds and related security agreements. (Order Appointing Receiver, Civil Action No. CV 20 93,
ECF No. 18-1.) The parties here then requested, and this Court granted, a stay of scheduling order deadlines

                                                     3
 Case 1:20-cv-00201-NT Document 34 Filed 12/08/20 Page 4 of 7                           PageID #: 237




                                              DISCUSSION

        Pursuant to Federal Rule of Civil Procedure 64 and District of Maine Local Rule 64,

the Court applies Maine law when presented with a motion for attachment and attachment

on trustee process. To obtain an attachment or an attachment on trustee process, a plaintiff

must demonstrate “that it is more likely than not that the plaintiff will recover judgment,

including interest and costs, in an amount equal to or greater than the aggregate sum of the

attachment and any liability insurance, bond, or other security, and any property or credits

attached by other writ of attachment or by trustee process shown by the defendant to be

available to satisfy the judgment.” M.R. Civ. P. 4A(c), 4B(c). A motion for an attachment

or an attachment on trustee process must be accompanied by an affidavit or affidavits

setting forth “specific facts sufficient to warrant the required findings and shall be upon the

affiant’s own knowledge, information or belief; and so far as upon information and belief,

shall state that the affiant believes this information to be true.” M. R. Civ. P. 4A(i), 4B(c).

        Defendant argues that the initial affidavit of Dean Blaha, Plaintiff’s Vice President

of Operations, submitted in support of Plaintiff’s motion, is insufficient to support the

motion because the form of oath sworn by Mr. Blaha does not comply with the

requirements of M. R. Civ. P. 4A(i), 4B(c). Maine’s attachment rules require Mr. Blaha to

swear that his factual allegations are made upon his “own knowledge, information or belief,”

and if made on information and belief, Mr. Blaha is required to state that he “believes [the]

information to be true.” M.R. Civ. P. 4A(i), 4B(c).



and the deadline for Plaintiff to file a response to Defendant’s counterclaim. The Court recently lifted the
stay to address Plaintiff’s attachment motion. (Order, ECF No. 33.)

                                                     4
 Case 1:20-cv-00201-NT Document 34 Filed 12/08/20 Page 5 of 7                 PageID #: 238




       At the start of the affidavit, Mr. Blaha avers that after “being duly sworn and under

oath,” “the following is true and correct.” (Affidavit at 1.) In paragraph 2, Mr. Blaha states,

“[a]ll facts set forth herein are based on my personal knowledge and/or on my personal

review of information supplied to me by others within NAES.” (Affidavit ¶ 2.) He also

asserts that he is the custodian of NAES’s records and that he relied upon NAES’s business

records. (Affidavit ¶ 3.) In addition, the jurat, acknowledged by a notary public, provides:

“Personally appeared the above-named, Dean Blaha and made an oath that the foregoing

statements were true based on his personal knowledge.” (Affidavit at 6.)

       The record establishes that Mr. Blaha made the statements based upon his personal

knowledge. See, e.g., U.S. v. Nugent, No. 5:16-CV-61294-CIV-380-JMH, 2017 WL

4249775, at *4 (E.D. Ky. Sept. 25, 2017) (“Personal knowledge can derive from a review

of business records.”) (collecting cases); Kelecseny v. Chevron USA, Inc., No. 08-61294-

CIV-ALTONAGA, 2009 WL 10667062, at *6 (S.D. Fla. June 4, 2009) (“personal

knowledge, as innumerable decisions from the federal courts make clear, may be gleaned

from a review of records pertinent to a given case.”). When “it is clear that the affidavit is

based upon an affiant’s personal knowledge, the affidavit need not include a separate

statement that the affiant believes the information to be true.” Spickler v. Dube, 635 F.

Supp. 317, 321 (D. Me. 1986). In short, the affidavit complies with the applicable rules.

       Defendant also suggests that Plaintiff’s motion should fail because Plaintiff did not

include with its motion and supporting documents the agreements between the parties.

First, Mr. Blaha sets forth the material terms of the agreement in his affidavit and thus the

material terms, as identified by Plaintiff, are part of the record. Defendant does not

                                              5
 Case 1:20-cv-00201-NT Document 34 Filed 12/08/20 Page 6 of 7                 PageID #: 239




controvert the terms as described by Mr. Blaha. The rules do not require Plaintiff to include

the applicable written agreements in order to prevail on its attachment motion.

Furthermore, Plaintiff submitted with its reply copies of the documents as attachments to

his reply affidavit. As this Court has noted that while “Rules 4A and 4B do not expressly

permit a plaintiff to file a reply or supplemental affidavit in support of a motion for

attachment and trustee process and Maine’s case law touching upon any such practice is

inconclusive,” it would “not serve the interests of the just, speedy, and inexpensive

determination of this action to analyze the sufficiency of [Plaintiff’s] motion for attachment

and trustee process in the absence of this affidavit, only to have to possibly reconsider it at

a later date with the affidavit.” Hancock Lumber Co., Inc. v. Carbary, No. 1:11-cv-317-

NT, 2012 WL 315645, at *1 (D. Me. Feb. 1, 2012) (internal quotation marks and citations

omitted). Accordingly, to the extent the contracts are necessary to support Plaintiff’s

motion, Plaintiff has provided the agreements.

       Although Defendant does not directly controvert Plaintiff’s assertions as the

services rendered and amount due under the parties’ agreement, Defendant contends an

attachment is not warranted because any amount owed by Defendant is offset by the

amount Defendant would recover on its counterclaim. “Defendant’s filing of a

counterclaim, however, would not affect Plaintiff’s entitlement to an attachment as on

offset based on a counterclaim is not appropriate.” Siefken v. Group Home Found. Inc.,

No. 1:15-cv-00209-GZS, 2015 WL 5178067, at *2 n.7 (D. Me. Sept. 4, 2015), citing Casco

N. Bank, N.A. v. New England Sales, Inc., 573 A.2d 795, 797 (Me. 1990) (defendant

claiming likely recovery against plaintiff on counterclaim “might have demonstrated that

                                              6
    Case 1:20-cv-00201-NT Document 34 Filed 12/08/20 Page 7 of 7                  PageID #: 240




it was entitled to an attachment … on its own claim,” but “its possible recovery on the

claim could not be considered as a offset” to plaintiff’s attachment). 3

        The record evidence shows that Plaintiff provided services to Defendant pursuant

to the parties’ agreements, that Defendant has not paid for all the services, and that

Defendant owes Plaintiff at least $1,226,903.54 under the terms of the parties’ agreements.

Plaintiff, therefore, has demonstrated that it will more likely than not succeed on its claims

against Defendant and recover at least $1,226,903.54. Accordingly, Plaintiff is entitled to

an attachment and an attachment on trustee process in that amount.

                                          CONCLUSION

        Based on the foregoing analysis, the Court grants Plaintiff’s Motion for Attachment

and Attachment on Trustee Process. The Court orders Plaintiff shall have an attachment

and attachment on trustee process on Defendant’s property in the amount of $1,226,903.54.

                                            NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                                     /s/ John C. Nivison
                                                     U.S. Magistrate Judge

Dated this 8th day of December, 2020.




3
 Even if the Court considered Defendant’s counterclaim, Defendant has provided no record evidence to
support the allegations included in the counterclaim.

                                                 7
